Citation Nr: 1504735	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-21 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an extension of a temporary total rating for convalescence beyond April 30, 2009. 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California that granted a temporary total rating for convalescence from February 3, 2009 to April 30, 2009.  The Los Angeles RO assumed jurisdiction of the claim before it was certified to the Board.

The Veteran appeared at hearing before the undersigned at the RO in July 2014.  A transcript of the hearing is available on Virtual VA.  

During the hearing and in several statements submitted throughout the appeal period, the Veteran claimed he is entitled to several months of "back pay" for several surgeries from February 2001 to May 2005.  However, these periods of temporary total rating were previously reviewed in a December 2006 Board decision that is now final and are not part of the current appeal.  These matters are referred to the RO for appropriate action.

The issues of entitlement to service connection for a lower back disability as secondary to the Veteran's service-connected bilateral foot disability and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record, including at the Board hearing; but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are also referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).



FINDINGS OF FACT

The Veteran had right foot surgery on February 3, 2009, but did not require convalescence beyond April 30, 2009.



CONCLUSION OF LAW

The criteria for entitlement to an extension of a temporary total rating for convalescence beyond April 30, 2009, have not been met.  38 C.F.R. § 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

This appeal arises from a disagreement with a period of a temporary total rating related to a service-connected disability.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also satisfied the duty to assist.  The AOJ obtained all VA treatment and surgical records related to the Veteran's service-connected bilateral foot disability.  The Veteran was provided an examination for his disability as recently as October 2010.  The record includes findings with regard to when the Veteran resumed weight bearing without assistance and when he was found able to return to work.

The Veteran also had a hearing in July 2014 that was conducted in accordance with the statutory duties of Board personnel to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  38 C.F.R. § 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The undersigned sought to clarify the issue on appeal, the reasons why the convalescence rating had not been extended and sought to elicit information that might show entitlement to a convalescence rating beyond April 30, 2009.

While the Veteran testified he receives Social Security Administration (SSA) benefits during the July 2014, the SSA records are not relevant to the issue currently on appeal as the Veteran's February 2009 surgery and follow-up care were provided by VA; and there is no indication that the SSA records are relevant to the issue of extension of the convalescence rating.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009) (VA has a duty to obtain SSA records only if there is evidence that they may be relevant).

As there is no indication that any additional notice or assistance could aid in substantiating this claim, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  

Analysis 

A total disability rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted, effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30 (2014).  Such total rating will be followed by appropriate schedular evaluations.  Id.  Total ratings are assigned if treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or immobilization by cast, without surgery, of one major joint or more.  Id.  

A total rating may be extended for one, two or three months beyond the initial three months for any of the bases cited above, and extensions of one or more months up to six months beyond the initial six months period may be made for surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or immobilization by cast, without surgery, of one major joint or more.  Id.

The Veteran seeks an extension of a temporary total rating granted after a February 2009 surgery due to complications with his service-connected foot disability.  In a February 2009 letter following the surgery, the Veteran's podiatrist noted the Veteran would be completely nonweight bearing on his right foot for six to eight weeks.  In a subsequent March 2009 letter, the same podiatrist indicated the Veteran would be able to return to work on April 13, 2009.  The podiatrist released the Veteran from his care on April 24, 2009, when the Veteran was back to full activity without pain.  There is no additional evidence indicating convalescence beyond April 13, 2009, was required.  The Veteran's foot also appeared normal during a July 2009 diabetic foot examination, and the examiner noted the incision from the February 2009 surgery was well healed.  

At the hearing the Veteran was unable to provide reasons why the convalescence rating should be extended.  He expressed agreement with a suggestion that he had needed to use crutches as late as Christmas 2009, but then expressed uncertainty and reported that his memory was "not what it used to be."  

Accordingly, the weight of the evidence is against extension of the temporary total rating beyond April 30, 2009.  Reasonable doubt does not arise and the appeal must be denied.  




							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an extension of a temporary total rating for convalescence beyond April 30, 2009, is denied.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


